DISSENTING OPINION OF
MR. JUSTICE WOLF.
Section 4 of the Act of March 10, 1904, in relation to stenographers provides (Laws of that year, page 120):
“The reporter shall file the stenographic records and reports made by him with the secretary of the District Court of the' district in which such report was taken and the action was tried.”
The duty of the stenographer is to file his stenographic notes and then they become a record. Any party can make a stenographer file his notes by a proper order of the court or perhaps by mandamus. A proceeding for contempt could follow a refusal to obey.
It is section 5 of that Act which gives a party a right to a copy. The section says in part that—
“It shall be the duty of each rep’orter to furnish, on the application of the Attorney General, district fiscal, or any party to a suit in which a stenographic record has been made, a typewritten copy of the record, or any part thereof, for which he shall be entitled to receive, in addition to his salary, a fee of ten cents per one hundred words, to be paid by the party requesting the same, and to be taxed as costs in the case against the party finally defeated in the action;.”
There is hence no record until the stenographer has filed tus notes. There can be no record until the notes are filed and no one is entitled to anything except a copy of the typewritten record.
The court, it is true, has a right to regulate the conduct of its officials, but it is necessarily understood that the court can not control all the affairs of its officers. Under1 the very act that the petitioner invoked for a reduction of the fees the stenographer was under no duty to furnish a copy of his notes until he. had filed them in court.
*613So far I have assumed with the petitioner that the respondent, the stenographer in this case, was performing the services more or less by virtue of the Act of March 10, 1904, which merely requires the stenographer to file in court his notes of the oral testimony. At that time on appeal the evidence in court could only be incorporated into the record by means of a statement of the case or a bill of exceptions. Therefore, at that time the stenographer’s notes were only a means from which the parties could have a guide for their course on appeal, by reason of a motion for a new. trial or perhaps for argument.
In this case, however, there can be no doubt that the services were in furtherance of the stenographer’s notes to be used in substitution of a bill of exceptions or a statement of the case, the method provided by Act No. 27 of 1917. Under that Act the stenographer has different and additional duties other than those imposed by the Act of 1904. Under the later Act the stenographer is required, among other things, not only to take down the oral testimony, as required by the Act of 1904, but to report all the decisions, rulings or statements of the court, as well a's all objections and exceptions of the attorneys and all questions or matters related thereto, and also to make a copy of all documents offered and admitted in evidence. In other words, the duties fixed by the later Act are under a different system. If the Act of 1917 be examined, no tariff of fees is fixed therein and the stenographer, when acting thereunder, would conceivably not be bound in the same way as by the tariff in the earlier Act. The considerations of this paragraph did not occur to me until after the case was decided.
If this stenographic record arose, as was supposed in the court below, by reason of a private contract between the parties and not under either of the cited acts defining the duties of the stenographer, then there is less reason for summary action on the part of the court.
*614My examination, of the cases convinces me, and this has been the principal ground of my dissent, that in the absence of a specific act giving them authority, the courts will not in general order their officers to return money illegally collected, but will leave the parties to their remedy by suit, rule to show cause and execution. ' 35 Cyc. 1858; 37 Cyc. 528 et seq.; San Francisco v. Mulcrevy, 113 Pac. 339.
The citation from 15 C. J. 316, section 783, mentioned by the majority of this court, does not point to a summary action. The terms of that citation only mean that the party may resort to a motion or rule to show cause and does not necessarily have to begin an independent action. The remedy is by means of execution and not by an order on the officer to pay over the money. The citation, I take it, does not contemplate an order for a specific return whereby in case of disobedience the officer might be punished as for a contempt.
Paragraph 5 of section 7 of the Code of Civil Procedure relied upon by this court, it appears to me, is too general and not specific enough to cover this case. The idea of that section is to control the official conduct of its officers and not all their conduct. It surely does not cover duties not defined by the law.
Along with the court below I refrain from commenting on the conduct of the stenographer, but for the foregoing reasons I dissent from the opinion of the court.